Citation Nr: 1411562	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  12-13 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for service-connected diabetes mellitus, type II, with nonproliferative diabetic retinopathy, and erectile dysfunction, evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Main.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Detroit, Michigan.  

In May 2013, the Veteran was afforded a Board hearing before the undersigned Acting Veterans Law Judge rendering the determination in this claim and who was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected diabetes mellitus, type 2 does not require a regulation of activities.

2.  The Veteran's service-connected nonproliferative diabetic retinopathy is manifested by corrected distant and near vision of no less than 20/40 in either eye; visual field impairment is not shown. 

3.  The Veteran's erectile dysfunction is not shown to have been manifested by penile deformity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus, with nonproliferative diabetic retinopathy, and erectile dysfunction, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.119, Diagnostic Code 7913 (2013). 

2.  The criteria for a separate, compensable disability rating for nonproliferative diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.75-77, 4.79, Diagnostic Codes 6027, 6063-66, 6080-81 (2013).

3.  The criteria for a separate compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.115b, Diagnostic Code 7522 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The Veteran asserts that he is entitled to an increased rating for his service-connected diabetes mellitus, type 2, with nonproliferative diabetic retinopathy, and erectile dysfunction.  He argues that he has a regulation of activities, such that the criteria for a 40 percent rating have been met.  During his hearing, held in May 2013, he conceded that he had been ordered by medical personnel to exercise on a regular basis.  

At the outset, the Board notes that in May 2013, some medical evidence was received together with a waiver of RO review.  Thereafter, in July 2013, subsequent to the April 2012 statement of the case, additional VA medical records were received without waiver of RO review.  However, this evidence does not contain any findings that are material to the bases for the Board's decision or which impact the relevant ratings criteria, and it is not "pertinent" as defined at 38 C.F.R. § 20.1304(c) (2013), and a remand for RO consideration is not required. 

In August and September of 2013, the Veteran's representative indicated that the Veteran desired to withdraw the issue of "service connection" for nonproliferative diabetic retinopathy.  However, in January 2012, service connection was granted for this disability.  Accordingly, no such issue is currently before the Board.

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2 (2013). 

As for the history of the disability in issue, an April 2008 VA diabetes mellitus examination report notes that the Veteran's diabetes mellitus was first diagnosed in 1990.  The Veteran was noted to follow a restricted or special diet, but not to have restrictions in his ability to perform strenuous activities.  He was taking oral medication for the control of his symptoms.  There was retinopathy of both eyes, and macular degeneration of the right eye.  Visual fields were normal and distant vision was 20/20 bilaterally.  There was sensory loss at the toes.  He required visits to a diabetic care provider once a month or less.  See 38 C.F.R. § 4.1 (2013).

In October 2001, the RO granted service connection for diabetes mellitus, type 2, as a presumptive basis for veterans who are presumed to have been exposed to Agent Orange during service in Vietnam.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § § 3.307, 3.309 (2013).  His diabetes was evaluated as 20 percent disabling.  There was no appeal, and the RO's decision became final.  See 38 C.F.R. § 7105(c) (West 2002 & Supp. 2013). 

In February 2010, the Veteran filed a claim for an increased rating.  In August 2010, the RO granted service connection for erectile dysfunction, and diabetic retinopathy, as secondary to service-connected diabetes, and included erectile dysfunction and diabetic retinopathy in his combined 20 percent rating.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1.  The Veteran has appealed.  

The Board notes that service connection is currently in effect for peripheral neuropathy of the bilateral upper and lower extremities, granted as secondary to service-connected diabetes mellitus, type 2.  See 38 C.F.R. § 3.310 (2013).

The Veteran's diabetes mellitus has been evaluated pursuant to 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  Under DC 7913, a 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet. 

Under DC 7913, a 40 percent rating, is warranted for diabetes mellitus that requires insulin, a restricted diet, and regulation of activities. 

Regulation of activities is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that the Veteran's occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007). 

"Successive" rating criteria, such as Diagnostic Code 7913 for diabetes mellitus, is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  For example, the diagnostic code for diabetes mellitus (DC 7913) is successive because each higher evaluation requires the elements of the lower evaluation: the 10 percent evaluation requires a restricted diet; the 20 percent evaluation requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent evaluation requires insulin, restricted diet, and regulation of activities; and so forth.  Camacho, 21 Vet. App. at 366.

The claims file includes VA progress notes, dated between 2009 and 2013.  This evidence shows that the Veteran received a number of treatments for diabetes.  He was noted to be taking medications that included Metformin and Glyburide.  On several occasions he declined to participate in the MOVE program (a national weight management and exercise program designed by VA).  See e.g., VA progress notes, dated in April and December of 2009.

A June 2009 report shows that the Veteran reported using OTC (over-the-counter) glasses for reading.  He was noted to have a history of subtle dry macular degeneration of the right eye, with associated acuity loss.  Corrected eyesight was 20/20, bilaterally.  The impressions were severe nonproliferative diabetic retinopathy, IRMA (intraretinal microvascular abnormalities) OS (left eye) along superior temporal arade, early nonexudative macular degeneration, early cataracts, and refractive error (these impressions are essentially repeated in a number of subsequently-dated VA progress notes, and will not be repeated).  

A January 2010 report notes that he was to be started on insulin.  The Veteran reported using OTC glasses for reading.  He denied having any ocular complaints.  Corrected eyesight was 20/20, bilaterally.  

A VA eye examination report, dated in April 2010, shows that the Veteran reported using OTC glasses for near work only.  Corrected eyesight was 20/25, bilaterally.  There was no restriction of peripheral vision; there were reduced central vision changes due to age-related changes, and not the Veteran's diabetic condition.  The impressions were the same as those in June 2009.

A VA diabetes mellitus examination report, dated in April 2010, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The report notes that the Veteran had a history of diabetes mellitus, type 2, since 1995.  He did not have a history of diabetes-related hospitalization or surgery, and no episodes of hypoglycemic reaction or ketoacidosis.  He reported that he had retired from his job as a truck driver in 2009, and that he could not work due to his diabetes.  He was noted to be taking Lantus, Metformin, and Glyburide.  He stated that he did not have a formal exercise program, but that he tried to walk the length of a city block three times per week.  The report notes, "Veteran is inconsistent with exercise program."  On eye examination, his visual fields were noted to be grossly normal bilaterally.  There were no cataracts.  There were no episodes of hypoglycemic reaction or ketoacidosis.  He had been instructed to follow a restricted or special diet.  He was not restricted in his ability to perform strenuous activities.  

A VA genitourinary examination report, dated in April 2010, shows that the Veteran was noted to have erectile dysfunction since 1998.  He reported that he had good results with Cialis.  

VA progress notes, dated in June, August, and September of 2010, indicate that the Veteran's insulin dosage was increased. 

VA progress notes, dated in July 2010 VA, state that the Veteran was not compliant with his medication regime due to unknown reasons, and that he had been counseled on the importance of regular exercise, and encouraged to increase his level of physical activity.  See also September 2010 and March 2011 VA progress notes (recommending increased exercise); February 2011 VA progress note (recommending regular exercise).

A March 2011 VA progress note indicates that the Veteran had corrected visual acuity of 20/20 (right eye), and 20/20 (left eye).

 A VA eye examination report, dated in July 2011, shows that the Veteran reported having experienced blurred vision over the past 11/2 months.  On examination, corrected visual acuity was 20/20, bilaterally.  The impressions were proliferative diabetic retinopathy, OS (left eye), moderate non-proliferative diabetic retinopathy, OD (right eye), and early cataracts OU (both eyes).  

A VA heart disability benefits questionnaire (DBQ), dated in May 2013, shows that the Veteran reported that he had to limit his daily activities due to a heart condition, which was manifested by dyspnea and fatigue, to include being told not to sit or stand for more than one to two hours at a time to prevent blood clots.  He indicated that he could not push, pull, lift, or carry items due to his heart symptoms.  The diagnoses were congestive heart failure, cardiomyopathy, hypertensive heart disease, and TIA (transient ischemic attacks).

A VA eye examination report, dated in January 2014, shows that the diagnosis was PDR (proliferative diabetic retinopathy).  On examination, corrected near and distant vision were 20/40 or better, bilaterally.  There was no loss of a visual field.  There were no incapacitating episodes due to an eye condition, and an eye condition did not impact his ability to work.  

The Board finds that the claim must be denied.  Although the Veteran requires medication for the control of his symptoms, and a restricted diet, the evidence is not considered sufficient to show that the Veteran's diabetes required a regulation of activities.  The April 2010 VA examination reports state that there is no restriction of activities due to diabetes.  The VA progress notes show inter alia that on several occasions he was advised to exercise/increase his exercise, and they do not indicate that his activities were restricted.  Therefore, the evidence is insufficient to show that the Veteran's diabetes requires regulation of activities, as that term is defined in the applicable regulation.  DC 7913; Camacho.  As the evidence is insufficient to show that the Veteran's diabetes required a restriction of activities, the Board concludes that his symptoms more closely approximate the criteria for the currently assigned rating of 20 percent, and that the claim must be denied. 

In reaching this decision, the Board has considered VA progress notes, dated in May 2012 and April 2013, which note that he has "regulated activity" and that he must exercise 30 to 60 minutes five to seven days per week, and that he must be cautious of strenuous exercise that could cause hypoglycemia.  However, when read in context, this evidence is insufficient to show that the Veteran's diabetes requires regulation of activities, as that term is defined in the applicable regulation, as these reports do not show that his symptoms required the "avoidance of strenuous occupational and recreational activities."  DC 7913; Camacho. 

Service connection is also in effect for nonproliferative diabetic retinopathy, and erectile dysfunction, and the Veteran's ratings for these disorders have been combined with his rating for diabetes mellitus.  DC 7913, Note 1.  The scope of the issue on appeal includes the question of whether a separate, compensable rating is warranted for the Veteran's proliferative retinopathy, or his erectile dysfunction.  

Diabetic retinopathy is rated under DC 6006.  

Eye disabilities rated under DCs 6000 to 6009 are rated on the basis of either visual impairment or on incapacitating episodes according to a General Rating Formula, whichever results in a higher rating.  38 C.F.R. § 4.79, DC 6006 (2013).

Under the General Rating Formula based on incapacitating episodes, a 10 percent rating is warranted for retinopathy with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the previous 12 months.

A note to DC 6006 defines an incapacitating episode as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider. 

Visual acuity rating is based on the best distance vision obtainable with best correction by glasses except in cases involving keratoconus or where the spherical correction between the two eyes varies by more than four diopters.  38 C.F.R. § 4.75, 4.79, Table (neither exception is evident in this case). 

A compensable rating for loss of visual acuity requires that corrected vision be 20/40 or worse in one eye and 20/50 or worse in the other.  38 C.F.R. § 4.79, Diagnostic Code 6066.  The ratings increase in 10 percent increments according to the levels of vision impairment with the greatest award of 100 percent assignable for visual acuity of 5/200 in each eye.  38 C.F.R. § 4.79, Diagnostic Codes 6063-6066 (2013). 

Impairment of field of vision is evaluated pursuant to 38 C.F.R. § 4.79, Diagnostic Codes 6080-81 (2013).  Under the amended criteria, separate evaluations for loss of visual acuity and visual field defect are now permissible effective December 10, 2008.  See 38 C.F.R. § 4.77(c) (2013) ("separately evaluate the visual acuity and visual field defect (expressed as a level of visual acuity), and combine them under the provisions of § 4.25").

Under 38 C.F.R. § 4.79, Diagnostic Code 6027 (2013), if a replacement lens is present (pseudophakia), post-operative cataracts are rated on impairment of vision, i.e., loss of visual acuity and impairment of visual fields.

The Veteran's corrected vision is shown to be no less than 20/40 for the right eye, and 20/40 for the left eye, and impairment of a visual field has not been shown.  There is no evidence to show his diabetic retinopathy is productive of incapacitating episodes with a total duration of at least 1 week, but less than 2 weeks, during the previous 12 months.  Accordingly, the criteria for a separate, compensable disability rating for nonproliferative diabetic retinopathy have not been met.  See 38 C.F.R. §§ 4.79, DCs 6006, 6063-6066, 6080-81.

With regard to cataracts, service connection is not currently in effect for this disorder, however, even assuming it were, the evidence does not show that the Veteran has undergone surgery for his cataracts, or that he has a visual field defect as a result.  See DC 6027.  

With regard to erectile dysfunction, this condition is rated under 38 C.F.R. § 4.115b, DC 7522, which pertains to deformity of the penis with loss of erectile power.  While the Veteran has not specifically been diagnosed with that disability, it is permissible to rate a diagnosed condition that does not match any of the diagnostic codes contained in the rating schedule under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2013).  Diagnostic Code 7522 does address loss of erectile power, which is the symptomatology primarily shown and described by the Veteran.  Moreover, that is the only diagnostic code that specifically addresses erectile function.  The Board can identify no more appropriate diagnostic code and the Veteran has not identified one.  Butts v. Brown, 5 Vet. App. 532 (1993).  Accordingly, the Board will proceed with an analysis of the Veteran's disability under that diagnostic code. 

Diagnostic Code 7522 provides for a single 20 percent rating where the evidence shows deformity of the penis with loss of erectile power.  38   C.F.R. § 4.115(b), DC 7522.  Where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2013).  Therefore, where both loss of erectile power and deformity are not demonstrated, a 0 percent rating will be assigned. 

In this case, the Veteran has been diagnosed with loss of erectile power (erectile dysfunction).  However, because no penile deformity has been shown, the Board finds that the Veteran is not entitled to a compensable rating.  38 C.F.R. § 4.20.  Accordingly, the Veteran is not entitled to a separate compensable rating for erectile dysfunction.

In deciding this claim, the Board acknowledges that the Veteran is competent to report symptoms of his diabetes mellitus disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected diabetes mellitus disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the more competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2013); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  Evaluations in excess of 20 percent are provided for certain manifestations of the service-connected diabetes mellitus, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record does not show that his disability has caused him to miss work, or that it has resulted in any hospitalizations.  The evidence indicates that the Veteran retired in 2009, and despite his assertions that he had to retire due to his diabetes, the evidence is not considered sufficient to show that it caused a marked interference with his work prior to his retirement.  The Board finds, therefore, that the Veteran's service-connected disability in issue does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  As the Veteran has also not indicated that he is precluded from work as a result of this service-connected disability, the Board also does not find that an implied claim for a total disability rating based on individual unemployability (TDIU) has been raised by the record under Rice v. Shinseki, 22 Vet. App. 447 (2009).

In reaching this decision, the Board considered the benefit- of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claim, such rule is not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.   See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in March 2010 and January 2012. Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).   

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  No outstanding records have been identified that have not otherwise been obtained.  A relevant VA examination was obtained in order to assess the current severity of the Veteran's service-connected diabetes mellitus.  

In May 2013, the Veteran was provided an opportunity to set forth his contentions during a Board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the May 2013 DRO hearing, the AVLJ identified the issue on appeal.  Also, information was solicited regarding the severity of his disability.  The testimony did not reflect that there were any outstanding medical records available that would support his claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

A rating in excess of 20 percent for service-connected diabetes mellitus, type 2, with diabetic retinopathy and erectile dysfunction, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


